Order entered September 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00803-CV

              IN THE INTEREST OF A.M.G., I.V.G., AND E.G., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17718

                                            ORDER
       Appellant filed this appeal as an accelerated appeal on June 20, 2014, making the

appellate record due July 1, 2014. See TEX. R. APP. P. 35.1(b). On August 6, 2014, after being

informed by the court reporter that the reporter’s record had not been filed because appellant had

not requested the record or made arrangements to pay the reporter’s fee, and after giving

appellant three weeks to cure, we ordered the appeal submitted without the reporter’s record.

See id. 37.3(c).   We also ordered the Dallas County District Clerk to file the clerk’s record,

which we considered overdue. After the clerk’s record was filed, we determined the appeal is

not accelerated and the record is not due until September 17, 2014.              See id. 35.1(a).

Accordingly, we VACATE our August 6th order. We further ORDER appellant to file, no later

than September 15, 2014, written verification he has requested preparation of the reporter’s

record and has paid or made arrangements to pay the reporter’s fee. We caution appellant that

failure to comply could result again in submission of the appeal without the reporter’s record.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE